DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claims 1-15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 5-6, 9-12, and 14-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Su (US 2002/0140749.)
Regarding claim 1, 
	Su discloses an ink container [51/53 in fig. 2] for a printing system comprising: 
a base [63/83 in figs. 4 and 5]; and 
a light transmissive side wall [81 in figs. 7 and 8, including light transmissive window 111 in figs. 7 and 8], the side wall extending from the base to define a chamber [53a/53b/53c in fig. 6] for receiving and storing ink within the ink container [paragraphs 0031 and 0034]; 
wherein the side wall has an internal surface facing the chamber [as seen in the figures], a channel [between window 111 and capillary element 113 in figs. 7 and 8] is formed in the internal surface of the side wall, and the channel includes a portion indicating a height from the base, the height representing a predetermined ink fill amount [paragraphs 0033-0035], and 
wherein, when the chamber contains ink, ink contacts and resides within the channel to indicate the predetermined ink fill amount [paragraph 0034.]

Regarding claim 2, 
	Su further discloses wherein the portion indicating the height from the base is arranged substantially parallel to the base [since the chamber/portion has three dimensions.]

Regarding claim 3, 
	Su further discloses wherein the channel includes a portion extending from the base [since the side and bottom walls of the ink tank are a single component.]
Regarding claim 5, 
	Su further discloses wherein the portion extending from the base comprises an internal corner of the sidewall [as seen in fig. 5.]

Regarding claim 6, 
	Su further discloses wherein the channel is arranged in a planar portion of the internal surface [as seen in figs. 4-10.]

Regarding claim 9, 
	Su further discloses wherein the ink moves by capillary action along the channel so that the ink resides within the channel [paragraph 0034.]

Regarding claim 10, 
	Su further discloses wherein the ink container is refillable [paragraph 0034.]

Regarding claim 11, 
	Su further discloses wherein the sidewall is translucent, and ink within the channel may be visually discerned by a user when viewing a corresponding portion of an external surface of the side wall [paragraph 0034.]

Regarding claim 12, 
	Su discloses a method of manufacturing an ink container [51/53 in fig. 2] for use in a printer [as seen in fig. 1], the method comprising: 

forming a channel [between window 111 and capillary element 113 in figs. 7 and 8] in the internal surface of the side wall, the channel being such that when ink is introduced to the chamber of the ink container, ink contacts and resides within the channel to indicate a predetermined ink fill amount for the ink container [paragraphs 0033-0035.]

Regarding claim 14, 
	Su further discloses wherein the channel is formed using a feature in a mold for the chamber of the ink container during the formation of the side wall [paragraph 0035.]

Regarding claim 15, 
	Su discloses a printer system [as seen in fig. 1] comprising: 
a plurality of printing fluid containers [51/53 in fig. 2],
each printing fluid container being refillable and comprising: 
a base [63/83 in figs. 4 and 5]; 
a light transmissive side wall [81 in figs. 7 and 8, including window 111], the side wall extending from the base to define a chamber [53a/53b/53c in fig. 6], the chamber containing a printing fluid having a colorant [paragraphs 0031 and 0034]; 
wherein the side wall has an internal surface facing the chamber [as seen in the figures], a channel [between window 111 and capillary element 113 in figs. 7 and 
wherein, in use, the portion of the channel indicating the height from the base is to be contacted by and contain colorant, such that a user may visually discern the portion indicating the height when viewing a corresponding portion of an external surface of the side wall [paragraphs 0033-0035.]

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Su in view of Kanaya et al. (US Patent 6,223,131 – hereinafter Kanaya.)
Regarding claims 7 and 8, 
	Su discloses the claimed limitations as set forth above and further teaches wherein the side wall comprises one or more internal corners (claim 7) or two or more internal corners (claim 8) [as seen in figs. 4-6] but fails to expressly disclose at least one of the internal corners being a filleted internal corner (claim 7), or each of the two or more corners are filleted internal corners (claim 8.)
	However, in the same field of endeavor, Kanaya discloses an ink container for a printing system, the ink container comprising: a base (bottom of cartridge 1 in figs. 1 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Su invention to include a cartridge/chamber with filleted internal corners as taught by Kanaya for the purpose of having less resistance inside of the chamber, resulting in a smoother ink flow.   Also, please note that it has been held that a mere change in shape of an element is generally recognized as being within the level of ordinary skill in the art when the change in shape is not significant to the function of the combination.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966.)

Claim 13 rejected under 35 U.S.C. 103 as being unpatentable over Su in view of Liu (US2009/0244219.)
Regarding claim 13, 
	Su discloses the claimed limitations as set forth above but fails to expressly disclose wherein the channel is formed by engraving the internal surface to provide the channel.
	However, in the same field of endeavor, Liu teaches an ink container comprising: a base [the wall where opening 21 (in figs. 3 and 6) is located]; and a light 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the ink container in the Su invention to include a channel that is formed by engraving the internal surface of a side wall as taught by Liu for the purpose of not negatively affecting the structure and strength of the ink container, while obtaining a reliable indication of the ink level inside said container.   

Allowable Subject Matter
Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
Regarding claim 4,
The primary reason for allowance for this claim is the inclusion of the limitations of an ink container including the limitations of claims 1-3 and further comprising wherein the portion extending from the base bisects the portion indicating the height from the base.

It is these limitations, in combination as claimed, that have not been taught, found, or suggested by prior art.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Communication with the USPTO
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANNELLE M LEBRON whose telephone number is (571)272-2729. The examiner can normally be reached Monday-Friday: 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on (571)272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JANNELLE M LEBRON/                                                                                                                                                                                                        Primary Examiner, Art Unit 2853